Citation Nr: 1105038	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
tarsal tunnel syndrome of the right foot with history of cold 
injury for the period prior to October 9, 2003.  

2.  Entitlement to an evaluation in excess of 20 percent for 
tarsal tunnel syndrome of the right foot with history of cold 
injury for the period beginning October 9, 2003.

3.  Entitlement to an evaluation in excess of 10 percent for 
tarsal tunnel syndrome of the left foot with history of cold 
injury for the period from May 1, 2001 until October 8, 2003.  

4.  Entitlement to an evaluation in excess of 20 percent for 
tarsal tunnel syndrome of the left foot with history of cold 
injury for the period beginning October 9, 2003.  

5.  Entitlement to an effective date prior to October 9, 2003, 
for the award of an increased evaluation for tarsal tunnel 
syndrome of the right foot with history of cold injury.

6.  Entitlement to an effective date prior to October 9, 2003, 
for the award of an increased evaluation for tarsal tunnel 
syndrome of the left foot with history of cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2001 and June 2004 rating determinations 
of a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Boston, Massachusetts.  The Veteran moved during the 
pendency of this appeal and the RO in Winston-Salem, North 
Carolina now has jurisdiction of the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran submitted a timely substantive appeal following the 
issuance of the May 2010 statement of the case which addressed 
the issues of increased evaluations for disabilities of the right 
and left feet.  As such, the Board now has jurisdiction of these 
claims.  See 38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. 
§ 20.101, 20.200 (2010).  Following a review of the record, the 
Board finds that further development is needed with respect to 
the issues of entitlement to increased evaluations; it is 
discussed below.  The issues of entitlement to earlier effective 
dates for increased evaluations must also be remanded at this 
time because they are inextricably intertwined with the increased 
evaluation claims on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (where a claim is inextricably intertwined 
with another claim, the claims must be adjudicated together).  

A remand is first necessary to obtain records associated with 
disability benefit claims filed with the Social Security 
Administration (SSA) and the Office of Workers' Compensation 
Program (OWCP) under the Federal Employee Compensation Act 
(FECA).  Pertinent law requires that the VA obtain Federal 
records such as SSA and Federal workers' compensation records so 
long as a reasonable possibility exists that the records are 
relevant to an appeal.  Golz v. Shinseki, 590 F.3d 1317, 1323 
(2010).  In the present case, the claims file contains evidence 
which indicates that the Veteran ceased working in 2003 following 
an on-the-job injury which involved injury to his back and lower 
extremities.  Thus, the records associated with these other 
Federal disability benefit claims may include evidence pertaining 
to his service-connected feet.  Id.; see also 38 U.S.C.A. 
§ 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c) (2010).  

Additionally, the Agency of Original Jurisdiction (AOJ) should 
obtain outstanding records identified by the Veteran and the 
Board as relevant to the current appeal.  See 38 U.S.C.A. § 
5103A.  In this regard, the VA received an Authorization and 
Consent to Release Information to the VA (VA Form 21-4142) in 
February 2004 for a Dr. J.B. Ayers; the Veteran indicated that 
this physician has been treating his "bilateral tarsal 
syndrome" since February 2003.  The claims file also reflects 
that the Veteran has sought treatment from the VA for his 
bilateral foot disability.  The most current records show 
treatment at the VA Medical Center (VAMC) in Fayetteville, North 
Carolina through August 2010.  Since VA treatment records are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file, the AOJ should ensure that any VA 
treatment records generated since August 2010 are obtained.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, the Board finds that the Veteran should be scheduled for 
another VA examination because although his foot disabilities 
include residuals of cold injury, none of the VA examinations 
already of record contain findings which address all of the 
diagnostic criteria applicable to cold injury residuals.  See 
Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. 
§ 4.2 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records from 
Dr. J.B. Ayers related to treatment for 
"bilateral tarsal syndrome" since February 
2003.  If the consent form received in 
February 2004 is no longer valid, notify the 
Veteran of this fact and ask that he submit a 
newly updated release.  

2.  Obtain copies of any SSA disability 
benefit determinations as well as any copies 
of the records on which such determinations 
were based.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.

3.  Obtain copies of any OWCP determinations 
pertaining to a Federal workers' compensation 
claim filed by the Veteran as well as any 
copies of the records on which such 
determinations were based.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must continue 
until the AOJ determines that the records 
sought do not exist or that further efforts 
to obtain those records would be futile.

4.  Obtain VA treatment records from the VAMC 
in Fayetteville, North Carolina for the 
period from August 2010 through the present.  
A response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines that 
the records sought do not exist or that 
further efforts to obtain those records would 
be futile.

5.  If any Federal or non-Federal records, 
including those discussed in the paragraphs 
above, are unable to be located and/or 
obtained following reasonable efforts, the 
AOJ should notify the Veteran that these 
records are not available, explain the 
efforts made to obtain to the records, 
describe any further action VA will take 
regarding the claim, and inform the Veteran 
that it is ultimately his responsibility for 
providing the evidence.

6.  After any outstanding records have been 
associated with the claims file, schedule the 
Veteran for an examination with an 
appropriate clinician for the purpose of 
evaluating the current severity of his 
service-connected bilateral tarsal tunnel 
syndrome with history of cold injury.  The 
claims file, including a copy of this REMAND, 
must be made available to the examiner, and 
the report should reflect that the claims 
file was reviewed.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should describe all signs and 
symptoms associated with the Veteran's 
bilateral tarsal tunnel syndrome with history 
of cold injury.  Specific comment should be 
provided regarding any current nerve 
involvement, and the examiner should identify 
the nerve(s) involved, indicate whether the 
involvement is best characterized as 
neuralgia, neuritis, or (in)complete 
paralysis, and discuss any associated 
sensory, motor, movement, and other 
functional impairment.  The examiner should 
also discuss whether the Veteran's cold 
injury residuals have resulted in any 
associated arthralgia, numbness, cold 
sensitivity, tissue loss, nail abnormalities, 
color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities.  Any 
range of motion testing should measure and 
report where pain begins and ends.  The 
examiner should also address any weakened 
movement, excess fatigability with use, and 
incoordination, and provide an opinion as to 
how these factors further limit functional 
impairment.  Finally, the examiner should 
describe any occupational impairment(s) 
associated with the Veteran's disabilities 
and provide an opinion as to whether 
bilateral tarsal tunnel syndrome with history 
of cold injury renders the Veteran 
unemployable.  Any opinions provided by the 
examiner should include a rationale which 
reflects consideration of both the medical 
and lay evidence of record:

7.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
issues of increased evaluations for tarsal 
tunnel syndrome with history of cold injury 
of the right and left foot and earlier 
effective dates for the award of increased 
evaluations for tarsal tunnel syndrome with 
history of cold injury of the right and left 
foot.  Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be furnished 
an appropriate supplemental statement of the 
case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


